Title: To James Madison from Abel Westfall, 15 December 1807
From: Westfall, Abel
To: Madison, James



Editors: please see the provenance paragraphs below.
Dr Sir
Vincennes December 15th. 1807

Knowing you to be a friend to the western Country generally: I indulge the hope you will forgive me for incloseing to you a copy of a petiton to the President, dispatchd this day on a subject which deeply interests the Citizens of this Territory.  The subscribers are all Known to me: I do assure you they Consist of the best Lawyers in the Territory: and the best informed and greatest land holders in this County.  It was, with the Subscribers, a point of great deliacy, to intrude even, their wishes, on the President, and Nothing but the undue Activity of the hirelings of our Governor in favour of a man whose legal talents, are far below mediocrity, whose reelection by our Burrite Legislature, is far from being a proof of his possessing the public confidence; and whose Appointment to a seat on our bench would in every respect give General dissatisfaction, could have prevaild on them to depart from that respectful silence, which they conceive ought to be Observ’d towards the President, in the exercise of every duty which the Constituion and Laws have confided to him exclusively: I trust you will wait on him on this Occasion; and pursue such means as may be proper to promote the welfare of my fellow Citizens.  The petion will speak for itself; but you will pardon me for troubling you with My Observations on the Circumstances of the Territory, which principally Occasioned this measure.  You have resided long enough on the frontier settlements to have remarkd the flagrant injustice that is frequently commited on Character and property, by the insidious operation of party spirit, in every Collision of Intrest or ambition; and indeed, in almost every private circle, even, on the most Trevial subject; But this evil, is probably, more enormous, and certainly more alarming at present in this Territory, than I ever observd, in any other section of the wide Union that I have visited.  In every place where I observd it; the Superior Courts were adequate to its correction; when it dar’d to appear among Juries; but in this country, we have Never had a Judge, who conscious of the powers of his legal Abilitys, discountenancd, much less, counteracted its baneful influence, by a determined conduct; It is not therefore a subject of astonishment that it has increased.  I apprehend that Gentlemen of talents at the bar could not have been found to accept of the appointment of a Judge, to come to this remote goverment; and withdraw from the field in which promotion might be conferd on merit, while the salary was but 800 dollars: but now, that it is 1200$ I should suppose that many who did not aspire at the highest offices in the states, would accept, and come to this charming region.  I feel a strong inclination, also, to believe, that the correction of the evil I point to, in a new Country, which it was anticipated, would be settled by people of low circumstances; where suitable characters, could not be found, among higher was a principal consideration with the old Confederation, when they wisely reservd to the general Administration, the selection, and appointment of our Judges.  It is uppon this principle, and a candid acknowledgement, that there is not in the Territory, a citizen Qualifyed, that the petion to the President is predicated.  Since the organisation of our goverment, the resentments of party, Originateing in that measure, have been fostered by our demagogues: but except on that occasion, never were excited so much, nor exerted so injuriously to the Rights, and happiness, of the citizens as for these few days past, to induce by open promises of executive patronage subscriptions to a Petition to the President in favour of our Territorial delegate to fill the Vacancy on our bench Occasioned by the death of Judge Davis.  An appointment which, I dare assert, would heighten the existing discontents throughout the Territory, Greatly diminish the degree of confidence yet reposed in the Integrity of the Bench, and probably would, produce a defection, from the present general administration.  On the other hand, if a Judge, correspondent to the wishes expressed in the petition, will be appointed; our alarms will vanish; confidence in the decission of the Bench will soon pervade the Territory; and we shall reap all the advantages resulting therefrom; which security, unanimity, and protected industry, can bestow: and we shall not be constraind to precipitate our Territorial into a State goverment; merely to possess the means by which we can redress our grievances.
The perogative which our governor posesses to negative our Laws, was, no doubt, wisely conferd to preserve our attachment to the union, but the exercise of it, in several instances by him under the plausible pretence, of not violating our Ordinance; but in fact, to maintain his assumd powers; has so inflamed the minds of the people, that they have had under consideration, to Petition Congress, to withdraw it.  It is easy to suppose the sinister Occasion on which an ambitious governor may, and does, interpose this perogative, and it is the application of it, and of his patronage and influence, to promote his personal Views, in degradation of the government, and the violation of the rights of the citizen which principally stimulates the western Counties to petition for a division of the Territory; and which notwithstanding the art, with which he manouvers will shortly appear to, and unite all, in Opposition to him.  In short, under colour of strengthingng the goverment, the governor degrades the citizen much below what an American, especially an old Veteran, like me of seventy six can tolerate even in a Territorial goverment under the auspices of the United states.  I have the Honour be Sir your obdt. Servt.

Abel Westfall

